     Case 3:15-cv-00540-JLS-AGS Document 147 Filed 04/22/21 PageID.3618 Page 1 of 26



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     KARIM KHOJA, on behalf of himself and               Case No.: 15-CV-540 JLS (KSC)
       all others similarly situated,
12
                                          Plaintiff,       ORDER (1) VACATING HEARING;
13                                                         (2) GRANTING PRELIMINARY
       v.                                                  APPROVAL OF CLASS ACTION
14
                                                           SETTLEMENT;
       OREXIGEN THERAPEUTICS, INC.,
15                                                         (3) PROVISIONALLY CERTIFYING
       JOSEPH P. HAGAN, MICHAEL A.
                                                           SETTLEMENT CLASS;
16     NARACHI, and PRESTON KLASSEN,
                                                           (4) APPROVING NOTICE AND
17                                     Defendants.         NOTICE PLAN; (5) APPOINTING
                                                           CLASS COUNSEL AND CLASS
18
                                                           REPRESENTATIVE;
19                                                         (6) APPOINTING SETTLEMENT
                                                           ADMINISTRATOR; AND
20
                                                           (7) SETTING SCHEDULE FOR
21                                                         FINAL APPROVAL PROCESS
22
                                                           (ECF No. 142)
23
24           Presently before the Court is Plaintiff Karim Khoja’s Unopposed Motion for
25     Preliminary Approval of Proposed Settlement (“Mot.,” ECF No. 142). The Court finds
26     this matter appropriate for decision without oral argument and vacates the hearing and takes
27     the matter under submission pursuant to Civil Local Rule 7.1(d)(1). Having reviewed the
28     terms of the proposed settlement agreement, Plaintiffs’ arguments, and the law, the Court

                                                       1
                                                                                  15-CV-540 JLS (KSC)
     Case 3:15-cv-00540-JLS-AGS Document 147 Filed 04/22/21 PageID.3619 Page 2 of 26



 1     preliminarily concludes that the settlement falls within the range of reasonableness
 2     warranting preliminary approval. Accordingly, the Court GRANTS the Motion.
 3                                  GENERAL BACKGROUND
 4           This litigation commenced on March 10, 2015, when Lisa Colley filed a complaint
 5     alleging that Defendant Orexigen Therapeutics, Inc. (“Orexigen”) “made materially
 6     misleading statements when it disclosed confidential 25% interim data from a large-scale
 7     clinical trial (the “LIGHT” trial) of its weight loss drug, Contrave,” on March 3, 2015.
 8     ECF No. 142-1 (“Mot. Mem.”) at 2–3.          The news that Contrave may demonstrate
 9     cardioprotective benefits caused Orexigen’s stock to close “31% higher than it did the day
10     before.” Id. at 3 (citation omitted). In a March 5, 2015 Forbes.com article, however, “a
11     senior FDA official condemned [Orexigen]’s disclosure, . . . causing the stock price to
12     plummet.” Id. (citations omitted).
13           Several related cases were filed premised on the same facts, see ECF No. 4, and on
14     June 22, 2015, Judge M. James Lorenz ordered the cases consolidated, appointed Karim
15     Khoja (“Lead Plaintiff” or “Plaintiff”) as lead plaintiff, and approved Kahn Swick & Foti,
16     LLP as lead counsel (“Class Counsel”), see generally ECF No. 43. On June 26, 2015,
17     Judge Lorenz recused himself from the case, which subsequently was reassigned to this
18     Court. See ECF No. 46.
19           On August 20, 2015, Lead Plaintiff filed a Consolidated Complaint, which added
20     allegations of further misleading statements by Orexigen on March 3 and May 8, 2015.
21     See generally ECF No. 55. Defendants Orexigen, Joseph P. Hagan, Michael A. Narachi,
22     and Preston Klassen (collectively, “Defendants”) moved to dismiss, see ECF No. 62, and
23     the Court granted Defendants’ motion, see ECF No. 76. Lead Plaintiff requested the Court
24     to enter judgment in Defendants’ favor so he could pursue an appeal, see ECF No. 77, and
25     Lead Plaintiff subsequently appealed the decision, see ECF No. 80. On March 12, 2018,
26     while the appeal was pending, Orexigen filed for Chapter 11 bankruptcy; the automatic
27     stay halted further proceedings against Orexigen, but not the remaining defendants
28     (collectively, the “Individual Defendants”). Mot. Mem. at 4 (citation omitted).

                                                   2
                                                                                15-CV-540 JLS (KSC)
     Case 3:15-cv-00540-JLS-AGS Document 147 Filed 04/22/21 PageID.3620 Page 3 of 26



 1           On August 13, 2018, the Ninth Circuit affirmed in part and reversed in part the
 2     Court’s order dismissing Lead Plaintiff’s Consolidated Complaint. See ECF No. 93. The
 3     Individual Defendants requested rehearing en banc, see ECF No. 85, which the Ninth
 4     Circuit denied, see ECF No. 86. The Individual Defendants then filed a petition for writ of
 5     certiorari with the Supreme Court, which ultimately was denied. See Mot. Mem. at 5
 6     (citation omitted).
 7            Following a mandate/status hearing, see ECF No. 92, the Court entered an order
 8     setting a briefing schedule for the Individual Defendants’ renewed motion to dismiss, see
 9     ECF No. 97. On September 23, 2019, the Court granted in part and denied in part the
10     Individual Defendants’ motion. See ECF No. 110. On October 17, 2019, Lead Plaintiff
11     filed the Consolidated Amended Complaint (“CAC”), see ECF No. 111, and Individual
12     Defendants again moved to dismiss, see ECF No. 114.
13           On March 13, 2020, the Parties participated in a daylong mediation facilitated by
14     Jed Melnick, Esq., of JAMS. See Mot. Mem. at 1, 5. After Orexigen’s wind-down
15     administrator, Province, Inc. (“Province”), filed a status report with the Ninth Circuit
16     informing the court that the bankruptcy stay had been lifted, on May 19, 2020, the Ninth
17     Circuit extended its prior order to Orexigen, and the mandate, noting the substitution of
18     Province for Orexigen, was spread to this Court on July 10, 2020. See id. at 5 n.2 (citations
19     omitted).
20           On November 2, 2020, the Court granted Defendants’ motion to dismiss. See ECF
21     No. 139. Thereafter, the Parties resumed settlement negotiations, and on December 7,
22     2020, they agreed to accept the mediator’s proposal to resolve the matter. Mot. Mem. at 6
23     (citation omitted).
24                                     SETTLEMENT TERMS
25           The Parties have submitted a comprehensive Stipulation of Settlement (“Proposed
26     Settlement” or “Stipulation”) with approximately thirty pages of substantive terms, see
27     ///
28     ///

                                                     3
                                                                                  15-CV-540 JLS (KSC)
     Case 3:15-cv-00540-JLS-AGS Document 147 Filed 04/22/21 PageID.3621 Page 4 of 26



 1     generally Mot. Mem. Ex. 1 (“Proposed Settlement,” ECF No. 142-3), 1 as well as a
 2     comprehensive Notice of Pendency and Proposed Settlement of Class Action (“Proposed
 3     Notice”), see generally Mot. Mem. Ex. A-1 (“Proposed Notice,” ECF No. 142-5);
 4     Summary Notice, see generally Mot. Mem. Ex. A-2 (ECF No. 142-6); and Proof of Claim
 5     and Release Form, see generally Mot. Mem. Ex. A-3 (“Proof,” ECF No. 142-7).
 6     I.     Proposed Settlement Class
 7            The proposed Settlement Class includes “all Persons who purchased or otherwise
 8     acquired Orexigen publicly traded securities between March 3, 2015 and May 12, 2015,
 9     inclusive,” excluding “Defendants, all directors and officers of Orexigen (whether current
10     or former), each of their respective immediate family members, and entities in which any
11     such excluded person holds a controlling interest.” Proposed Settlement ¶ 1.26.
12     II.    Proposed Monetary Relief
13            The Proposed Settlement provides for a $4,800,000 Settlement Amount. Proposed
14     Settlement ¶ 1.25. The Settlement Amount will be applied as follows: to pay the reasonable
15     costs and expenses of the Claims Administrator incurred in connection with providing
16     notice and administrating the settlement (not to exceed $250,000); to pay certain taxes and
17     tax expenses; to pay Class Counsel’s fees (not to exceed thirty-three percent of the
18     Settlement Amount); and to pay Class Counsel’s and Lead Plaintiff’s expenses (not to
19     exceed $185,000); with the balance (the “Net Settlement Fund”) to be distributed to
20     Authorized Claimants. See id. ¶ 6.2; Proposed Notice at 1.
21            Each Settlement Class Member who wishes to receive a portion of the Net
22     Settlement Fund must submit a Proof of Claim and Release Form by the date provided in
23     the Proposed Notice. See Proposed Settlement ¶ 6.3(a). Any Settlement Class Member
24     who fails to submit a timely Proof of Claim and Release Form will be barred from receiving
25     payment but otherwise bound by the terms of the Proposed Settlement. See id. ¶ 6.3(b).
26
27
       1
28      Capitalized terms used in this Order shall have the same meanings as set forth in the Proposed Settlement,
       unless otherwise indicated.

                                                           4
                                                                                              15-CV-540 JLS (KSC)
     Case 3:15-cv-00540-JLS-AGS Document 147 Filed 04/22/21 PageID.3622 Page 5 of 26



 1     Before the deduction of fees, costs, and expenses, Plaintiff’s damages expert estimates the
 2     average recovery per share, if valid claims are submitted for all approximately 25 million
 3     shares of Orexigen securities purchased during the Class Period, to be $0.19. Proposed
 4     Notice ¶ 3.
 5           Each Authorized Claimant will receive a proportionate share of the Net Settlement
 6     Fund based on a recognized loss formula. See id. ¶¶ 49–71. The calculation of recognized
 7     loss varies for common stock, call options, and put options. See id. ¶¶ 57–59.
 8           In exchange, the Class Members
 9                   shall have fully, finally, and forever waived, released,
                     relinquished, discharged, and dismissed with prejudice all
10
                     Released Claims against all Released Defendant Parties, and
11                   shall forever be barred and enjoined from commencing,
                     instituting, intervening in or participating in, prosecuting or
12
                     continuing to prosecute any action or other proceeding in any
13                   court of law or equity, arbitration tribunal, or administrative
                     forum, or other forum of any kind of character (whether brought
14
                     directly, in a representative capacity, derivatively, or in any other
15                   capacity), that asserts any of the Released Claims against any of
                     the Released Defendant Parties, regardless of whether such
16
                     Settlement Class Member executed and delivers a Proof of Claim
17                   and Release form, and whether or not such Settlement Class
                     Member shares in the Settlement Fund.
18
19     Proposed Settlement ¶ 5.1.
20                      RULE 23 SETTLEMENT CLASS CERTIFICATION
21           Before granting preliminary approval of a class action settlement agreement, the
22     Court must first determine whether the proposed class can be certified. Amchem Prods. v.
23     Windsor, 521 U.S. 591, 620 (1997) (indicating that a district court must apply “undiluted,
24     even heightened, attention [to class certification] in the settlement context” to protect
25     absentees).
26           Class actions are governed by Federal Rule of Civil Procedure 23. To certify a class,
27     each of the four requirements of Rule 23(a) must first be met. Zinser v. Accufix Research
28     ///

                                                       5
                                                                                      15-CV-540 JLS (KSC)
     Case 3:15-cv-00540-JLS-AGS Document 147 Filed 04/22/21 PageID.3623 Page 6 of 26



 1     Inst., Inc., 253 F.3d 1180, 1186 (9th Cir. 2001). Rule 23(a) allows a class to be certified
 2     only if:
 3                   (1)   the class is so numerous that joinder of all members is
                           impracticable;
 4
 5                   (2)   there are questions of law or fact common to the class;
 6
                     (3)   the claims or defenses of the representative parties are
 7                         typical of the claims or defenses of the class; and
 8
                     (4)   The representative parties will fairly and adequately
 9                         protect the interests of the class.
10             In addition to Rule 23(a)’s requirements, the proposed class must satisfy the
11     requirements of one of the subdivisions of Rule 23(b). Zinser, 253 F.3d at 1186. Here,
12     Plaintiffs seek to certify the Settlement Class under subdivision Rule 23(b)(3), see Mot.
13     Mem. at 19–21, which permits certification if “questions of law or fact common to class
14     members predominate over any questions affecting only individual class members” and “a
15     class action is superior to other available methods for fairly and efficiently adjudicating the
16     controversy.” Fed. R. Civ. P. 23(b)(3). The Court addresses each of these requirements in
17     turn.
18     I.      Rule 23(a) Requirements
19             A.    Numerosity
20             Federal Rule of Civil Procedure 23(a)(1) requires that a class must be “so numerous
21     that joinder of all members is impracticable.” “[C]ourts generally find that the numerosity
22     factor is satisfied if the class comprises 40 or more members and will find that it has not
23     been satisfied when the class comprises 21 or fewer.” Celano v. Marriott Int’l, Inc., 242
24     F.R.D. 544, 549 (N.D. Cal. 2007). “[I]t is not necessary to state the exact number of class
25     members when the plaintiff’s allegations ‘plainly suffice’ to meet the numerosity
26     requirement,” and a court “may infer that, when a corporation has millions of shares trading
27     on a national exchange, more than 40 individuals purchased stock over the course of [the
28     ///

                                                      6
                                                                                      15-CV-540 JLS (KSC)
     Case 3:15-cv-00540-JLS-AGS Document 147 Filed 04/22/21 PageID.3624 Page 7 of 26



 1     class period].” In re Cooper Companies Inc. Sec. Litig., 254 F.R.D. 628, 634 (C.D. Cal.
 2     2009) (citing Schwartz v. Harp., 108 F.R.D. 279, 281–82 (C.D. Cal. 1985)).
 3            Here, Orexigen was traded on the NASDAQ and had more than 125 million shares
 4     of stock outstanding during the Class Period. Mot. Mem. at 15 (citing CAC ¶ 110).
 5     Accordingly, the Court can and will infer that joinder of all Class Members would be
 6     impracticable for purposes of Rule 23(a)(1) and the numerosity requirement is therefore
 7     satisfied.
 8            B.    Commonality
 9            Federal Rule of Civil Procedure 23(a)(2) requires that there be “questions of law or
10     fact common to the class.” Commonality requires that “the class members ‘have suffered
11     the same injury.’” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349–50 (2011) (quoting
12     Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 157 (1982)). “The existence of shared legal
13     issues with divergent factual predicates is sufficient, as is a common core of salient facts
14     coupled with disparate legal remedies within the class.” Hanlon v. Chrysler Corp., 150
15     F.3d 1011, 1019 (9th Cir. 1998).
16            Here, the Parties have defined the Settlement Class to encompass anyone who
17     acquired Orexigen publicly traded securities during a particular period of time, and
18     common questions thus revolve around whether Defendants violated securities laws by
19     making certain statements and whether the price of Orexigen’s securities was artificially
20     inflated. See Mot. Mem. at 16. Because all Class Members purchased stock during the
21     time between when the statements were made and when the allegedly corrective
22     information came to light, all Class Members have suffered a common injury.
23     Accordingly, it is appropriate for these issues to be adjudicated on a class-wide basis, and
24     Rule 23(a)(2) is satisfied.        See Gudimetla v. Ambow Educ. Holding, No.
25     CV125062PSGAJWX, 2014 WL 12594458, at *3 (C.D. Cal. Dec. 2, 2014) (finding
26     commonality where “the members of the Class were all allegedly injured by the same
27     misstatements and/or omissions.”).
28     ///

                                                    7
                                                                                  15-CV-540 JLS (KSC)
     Case 3:15-cv-00540-JLS-AGS Document 147 Filed 04/22/21 PageID.3625 Page 8 of 26



 1           C.     Typicality
 2           To satisfy Federal Rule of Civil Procedure 23(a)(3), the named plaintiff’s claims
 3     must be typical of those of the class. The typicality requirement is “permissive” and
 4     requires only that the named plaintiff’s claims “are reasonably coextensive with those of
 5     absent class members.” Hanlon, 150 F.3d at 1020. “The test of typicality ‘is whether other
 6     members have the same or similar injury, whether the action is based on conduct which is
 7     not unique to the named plaintiff[], and whether other class members have been injured by
 8     the same course of conduct.’” Hanon v. Dataprods. Corp., 976 F.2d 497, 508 (9th Cir.
 9     1992) (quoting Schwartz v. Harp, 108 F.R.D. 279, 282 (C.D. Cal. 1985)). “[C]lass
10     certification should not be granted if ‘there is a danger that absent class members will suffer
11     if their representative is preoccupied with defenses unique to it.’” Id. (citation omitted).
12           Here, Lead Plaintiff, like the other Class Members, “purchased or otherwise acquired
13     Orexigen Securities during the Class Period at artificially inflated prices and suffered
14     damages when Defendants’ alleged misstatements and omissions were disclosed to
15     investors.” See Mot. Mem. at 17. Further, the Parties have identified no defenses unique
16     to Lead Plaintiff. See id. at 18. Accordingly, Lead Plaintiff’s claims are typical of the
17     claims of proposed Class Members, thus satisfying Rule 23(a)(3). See Kayes v. Pac.
18     Lumber Co., 51 F3d 1449, 1463 (9th Cir. 1995) (holding typicality is satisfied where named
19     plaintiffs have the same claims as other class members and are not subject to unique
20     defenses).
21           D.     Adequacy
22           Federal Rule of Civil Procedure 23(a)(4) requires that the named representatives
23     fairly and adequately protect the interests of the class. “To satisfy constitutional due
24     process concerns, absent class members must be afforded adequate representation before
25     entry of judgment which binds them.” Hanlon, 150 F.3d at 1020 (citing Hansberry v. Lee,
26     311 U.S. 32, 42–43 (1940)). To determine legal adequacy, the Court must resolve two
27     questions: “(1) do the named plaintiffs and their counsel have any conflicts of interest with
28     ///

                                                      8
                                                                                    15-CV-540 JLS (KSC)
     Case 3:15-cv-00540-JLS-AGS Document 147 Filed 04/22/21 PageID.3626 Page 9 of 26



 1     other class members, and (2) will the named plaintiffs and their counsel prosecute the
 2     action vigorously on behalf of the class?” Id.
 3           Here, there is no reason to believe that Lead Plaintiff or Class Counsel have any
 4     conflict of interest with the proposed Settlement Class Members. There also is no reason
 5     to believe that Lead Plaintiff or Class Counsel have failed to investigate and litigate this
 6     case vigorously to this point.     Plaintiff has retained competent counsel, who have
 7     “conducted an extensive investigation,” “consulted with myriad experts,” and engaged in
 8     significant substantive briefing, including before the Ninth Circuit and Supreme Court.
 9     Mot. Mem. at 1–2, 18. Furthermore, Class Counsel have significant securities class action
10     litigation experience. Id. at 18; see also id. Ex. 2 (“KSF Resume”), ECF No. 142-9.
11     Accordingly, Lead Plaintiff and Class Counsel adequately represent the proposed
12     Settlement Class Members, and Rule 23(a)(4)’s adequacy requirement is met.
13     II.   Rule 23(b)(3) Requirements
14           Federal Rule of Civil Procedure 23(b)(3) permits certification if “questions of law
15     or fact common to class members predominate over any questions affecting only individual
16     class members” and “a class action is superior to other available methods for fairly and
17     efficiently adjudicating the controversy.”
18           A.     Predominance
19           “The Rule 23(b)(3) predominance inquiry tests whether the proposed classes are
20     sufficiently cohesive to warrant adjudication by representation.” Amchem Prods., 521 U.S.
21     at 623. “Rule 23(b)(3) focuses on the relationship between the common and individual
22     issues.” Hanlon, 150 F.3d at 1022.
23           Here, Lead Plaintiff alleges several common questions of law and fact, as noted
24     supra in Section I.B. Specifically, Lead Plaintiff and the Class Members share several
25     common questions of fact and law that are central to Lead Plaintiff’s alleged injuries and
26     that predominate over individualized issues, including the falsity and materiality of
27     Defendants’ statements, scienter, and loss causation. Mot. Mem. at 19–20 (citation
28     omitted). Accordingly, the predominance requirement of Rule 23(b)(3) is satisfied. See

                                                    9
                                                                                  15-CV-540 JLS (KSC)
 Case 3:15-cv-00540-JLS-AGS Document 147 Filed 04/22/21 PageID.3627 Page 10 of 26



 1   McCowen v. Trimac Transp. Servs. (W.), Inc., 311 F.R.D. 579, at 588–89 (N.D. Cal. 2015)
 2   (finding predominance satisfied where “class-wide issues predominate over individualized
 3   issues”).
 4         B.     Superiority
 5         The final requirement for certification pursuant to Federal Rule of Civil Procedure
 6   23(b)(3) is “that a class action [be] superior to other available methods for fairly and
 7   efficiently adjudicating the controversy.” The superiority inquiry requires the Court to
 8   consider the four factors listed in Rule 23(b)(3):
 9
                  (A)    the class members’ interests in individually controlling the
10                       prosecution or defense of separate actions;
11
                  (B)     the extent and nature of any litigation concerning the
12                       controversy already begun by or against class members;
13
                  (C)    the desirability or undesirability of concentrating the
14                       litigation of the claims in the particular forum; and
15                (D)    the likely difficulties in managing a class action.
16
17   See also Zinser, 253 F.3d at 1190. A court need not consider the fourth factor, however,
18   when certification is solely for the purpose of settlement. See True v. Am. Honda Motor
19   Co., 749 F. Supp. 2d 1052, 1066 n.12 (C.D. Cal. 2010); see also Amchem, 521 U.S. at 620
20   (“Confronted with a request for settlement-only class certification, a district court need not
21   inquire whether the case, if tried, would present intractable management problems, for the
22   proposal is that there be no trial.”). The superiority inquiry focuses “‘on the efficiency and
23   economy elements of the class action so that cases allowed under [Rule 23(b)(3)] are those
24   that can be adjudicated most profitably on a representative basis.’” Zinser, 253 F.3d at
25   1190 (quoting 7A Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Fed. Practice
26   & Proc. § 1780, at 562 (2d ed. 1986)). A district court has “broad discretion” in
27   determining whether class treatment is superior. Kamm v. Cal. City Dev. Co., 509 F.2d
28   205, 210 (9th Cir. 1975).

                                                   10
                                                                                 15-CV-540 JLS (KSC)
 Case 3:15-cv-00540-JLS-AGS Document 147 Filed 04/22/21 PageID.3628 Page 11 of 26



 1          Here, the Class Members’ claims involve the same issues arising from the same
 2   facts. If the Class Members’ claims were treated on an individual basis, likely thousands
 3   of cases would follow a similar trajectory and come to a similar result while consuming a
 4   significant amount of the Court’s and the Parties’ resources. It also is likely that Class
 5   Members would not pursue litigation on an individual basis due to the high cost of pursuing
 6   their individual claims; thus, the interests of the Settlement Class Members in individually
 7   controlling the litigation are minimal.
 8          Accordingly, having weighed the relevant factors, the Court concludes that class
 9   treatment is the superior method of adjudicating this controversy and that the superiority
10   requirement of Rule 23(b)(3) is met. See Gudimetla, 2014 WL 12594458, at *4 (finding
11   superiority where “[t]he alternative to a class action—individualized actions—would be
12   inefficient, costly, and unwieldy. No individual member of the Class has expressed interest
13   in separately controlling the prosecution of their case. Furthermore, there does not appear
14   to be any other active, related litigation by or against class members in this case.”).
15   III.   Conclusion
16          For the reasons stated above, the Court finds certification of the Settlement Class
17   proper under Rules 23(a) and (b)(3). Accordingly, the proposed Settlement Class is
18   CERTIFIED for settlement purposes only.
19                RULE 23 PRELIMINARY FAIRNESS DETERMINATION
20          Having certified the proposed Settlement Class for settlement purposes, the Court
21   must next make a preliminary determination as to whether the Proposed Settlement appears
22   to be fair. “At the preliminary approval stage, a full fairness analysis is unnecessary.”
23   Romero v. Securus Techs., Inc., No. 16CV1283 JM (MDD), 2020 WL 3250599, at *5 (S.D.
24   Cal. June 16, 2020) (quoting Zepeda v. Paypal, Inc., No. C 10-1668 SBA, 2014 WL
25   718509, at *4 (N.D. Cal. Feb. 24, 2014)). Thus, at the preliminary approval stage, approval
26   should be granted “[i]f ‘the proposed settlement appears to be the product of serious,
27   informed, non-collusive negotiations, has no obvious deficiencies, does not improperly
28   grant preferential treatment to class representatives or segments of the class, and falls

                                                   11
                                                                                  15-CV-540 JLS (KSC)
 Case 3:15-cv-00540-JLS-AGS Document 147 Filed 04/22/21 PageID.3629 Page 12 of 26



 1   within the range of possible approval.’” In re Illumina, Inc. Sec. Litig., No. 3:16-CV-3044-
 2   L-MSB, 2019 WL 6894075, at *5 (S.D. Cal. Dec. 18, 2019) (quoting In re Tableware
 3   Antitrust Litig., 484 F. Supp. 2d 1078, 1079 (N.D. Cal. 2007)).
 4   I.     Product of Serious, Informed, Non-Collusive Negotiations
 5          Here, the Proposed Settlement was the result of vigorous, arm’s-length negotiations
 6   between competent and informed counsel facilitated by an experienced mediator. Mot.
 7   Mem. at 9–10. Only after months of further negotiations were the Parties able to reach an
 8   agreement in principle and accept the mediator’s proposal. Id. at 9. Accordingly, the Court
 9   finds that the Proposed Settlement was the product of serious, informed, and non-collusive
10   negotiations, and thus this first requirement is satisfied. See, e.g., Morales v. Stevco, Inc.,
11   No. 1:09-CV-00704 AWI, 2011 WL 5511767, at *11 (E.D. Cal. Nov. 10, 2011) (finding
12   proposed settlement resolved by means of a mediator’s proposal non-collusive).
13   II.    No Obvious Deficiencies
14          “[A] settlement is likely free from obvious deficiencies when it provides a real,
15   immediate benefit to the class despite numerous risks.” Romero, 2020 WL 3250599, at *6
16   (citation omitted). Defendants continue to deny any wrongdoing and “were prepared to
17   make a multi-pronged defense at trial”; accordingly, “Lead Plaintiff and the putative Class
18   faced numerous factual and legal obstacles.” Mot. Mem. at 10. Meanwhile, the Proposed
19   Settlement provides for a Settlement Amount of $4,800,000 in cash, which will be
20   distributed to the Settlement Class Members after the deduction of Court-approved fees
21   and expenses, thus providing a “real, immediate benefit to the class.” Id.; Romero, 2020
22   WL 3250599, at *6. Accordingly, having reviewed the terms of the Proposed Settlement,
23   the Court finds that it suffers from no obvious deficiencies.
24   III.   No Preferential Treatment
25          Lead Plaintiff’s damages consultant has formulated a means of apportioning the Net
26   Settlement Fund based on when Orexigen Securities were acquired such that recoveries
27   will be based upon each Class Member’s relative loss. See Mot. Mem. at 11; see also
28   Proposed Notice ¶¶ 49–71. Lead Plaintiff will share in the Net Settlement Fund in the

                                                   12
                                                                                  15-CV-540 JLS (KSC)
 Case 3:15-cv-00540-JLS-AGS Document 147 Filed 04/22/21 PageID.3630 Page 13 of 26



 1   same proportion as other Class Members, Mot. Mem. at 11–12; however, Lead Plaintiff
 2   may also seek Court approval for his reasonable costs and expenses, including lost wages,
 3   pursuant to the PSLRA, see id. at 11 (citing 15 U.S.C. § 78u-4(a)(4)). The Court
 4   preliminarily finds that the Proposed Settlement does not provide for preferential treatment
 5   to any member or segment of the Proposed Class, although Class Counsel and Lead
 6   Plaintiff have not provided any indication of the range of costs and expenses Lead Plaintiff
 7   may seek. Accordingly, at the Final Approval Hearing, Class Counsel and Lead Plaintiff
 8   will need to substantiate the costs and expenses sought on Lead Plaintiff’s behalf and
 9   demonstrate that they do not constitute preferential treatment.
10   IV.   Falls Within the Range of Possible Approval
11         “To determine whether a proposed settlement is within the range of possible
12   approval, ‘courts primarily consider plaintiffs’ expected recovery balanced against the
13   value of the settlement offer,’” an inquiry which “requires the court to evaluate the strength
14   of a plaintiff’s case.” Romero, 2020 WL 3250599, at *6 (quoting In re Tableware Antitrust
15   Litig., 484 F. Supp. 2d 1078, 1080 (N.D. Cal. 2007)). “Although Plaintiff and Defendants
16   disagree as to the amount of maximum recoverable damages,” the $4,800,000 Settlement
17   Amount “represents approximately 25% of total potential damages as estimated by
18   Plaintiff’s damages expert.” Mot. Mem. at 12. Given that “Defendants have denied and
19   continue to deny that the Class suffered any damages,” and thus “[a]t trial, recoverable
20   damages could be significantly less,” the Court agrees with Lead Plaintiff that “[t]he range
21   of possible recovery here is wide and uncertain,” and the Settlement Amount “is a
22   substantial recovery” that falls within the range of possible approval. Id. at 12–13; see,
23   e.g., In re Zynga Inc. Sec. Litig., No. 12-CV-04007-JSC, 2015 WL 6471171, at *11 (N.D.
24   Cal. Oct. 27, 2015) (noting that a settlement fund representing approximately 14% of
25   estimated damages “exceeds the typical recovery” in securities litigation cases); Janeen
26   McIntosh & Svetlana Starykh, Recent Trends in Securities Class Action Litigation: 2020
27   Full Year in Review, NERA Econ. Consulting (Jan. 25, 2021), available at
28   https://www.nera.com/publications/archive/2021/recent-trends-in-securities-class-action-

                                                   13
                                                                                 15-CV-540 JLS (KSC)
 Case 3:15-cv-00540-JLS-AGS Document 147 Filed 04/22/21 PageID.3631 Page 14 of 26



 1   litigation--2020-full-y.html (noting that the median ratio of settlement amount to estimated
 2   investor losses was 1.7% for securities cases settling in 2020).
 3   V.     Conclusion
 4          For the reasons stated above, the Court GRANTS Plaintiffs’ unopposed Preliminary
 5   Approval Motion. The Court preliminarily finds the Proposed Settlement, including the
 6   allocation plan, fair.
 7          However, the Court notes that, in the Ninth Circuit, a district court has discretion to
 8   apply either a lodestar method or a percentage-of-the-fund method in calculating a class
 9   fee award in a common fund case, Fischel v. Equitable Life Assur. Soc’y of U.S., 307 F.3d
10   997, 1006 (9th Cir. 2002), and, when applying the percentage-of-the-fund method, an
11   attorneys’ fees award of “twenty-five percent is the ‘benchmark’ that district courts should
12   award,” In re Pac. Enters. Sec. Litig., 47 F.3d 373, 379 (9th Cir. 1995) (citing Six Mexican
13   Workers v. Ariz. Citrus Growers, 904 F.2d 1301, 1311 (9th Cir. 1990)); Fischel, 307 F.3d
14   at 1006. Here, Class Counsel request that the Court approve attorney fees not to exceed
15   33% of the Settlement Amount, or roughly $1.6 million, in addition to expenses not to
16   exceed $185,000. See Mot. Mem. at 22. At this point, without Class Counsel’s briefing,
17   the Court finds no reason to award fees and costs that exceed the Ninth Circuit’s 25%
18   benchmark. Class Counsel will need to show what special circumstances exist warranting
19   a higher percentage in their motion for attorney’s fees.
20                     NOTICE AND PROOF OF CLAIM AND RELEASE
21          Pursuant to Federal Rule of Civil Procedure 23(c)(2)(B), “[f]or any class certified
22   under Rule 23(b)(3) the court must direct to class members the best notice that is
23   practicable under the circumstances, including individual notice to all members who can
24   be identified through reasonable effort.” Because the Court has provisionally certified the
25   class under Rule 23(b)(3), see supra pages 5–11, the mandatory notice procedures required
26   by Rule 23(c)(2)(B) must be followed.
27          Where there is a class settlement, Federal Rule of Procedure 23(e)(1) requires the
28   court to “direct notice in a reasonable manner to all class members who would be bound

                                                   14
                                                                                 15-CV-540 JLS (KSC)
 Case 3:15-cv-00540-JLS-AGS Document 147 Filed 04/22/21 PageID.3632 Page 15 of 26



 1   by the proposal.” “Notice is satisfactory if it ‘generally describes the terms of the
 2   settlement in sufficient detail to alert those with adverse viewpoints to investigate and to
 3   come forward and be heard.’” Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 962 (9th Cir.
 4   2009) (quoting Churchill Vill., LLC v. Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004)); see
 5   also Grunin v. Int’l House of Pancakes, 513 F.2d 114, 120 (8th Cir. 1975) (“[T]he
 6   mechanics of the notice process are left to the discretion of the court subject only to the
 7   broad ‘reasonableness’ standards imposed by due process.”).
 8         Further, the PSLRA requires settlement notices to state: (i) “[t]he amount of the
 9   settlement proposed to be distributed to the parties to the action, determined in the
10   aggregate and on an average per share basis”; (ii) where the parties (as here) do not agree
11   on the average amount of damages per share recoverable, “a statement from each settling
12   party concerning the issue or issues on which the parties disagree”; (iii) “a statement
13   indicating which parties or counsel intend to make . . . an application [for attorneys’ fees
14   or costs], the amount of fees and costs that will be sought (including the amount of such
15   fees and costs determined on an average per share basis), and a brief explanation supporting
16   the fees and costs sought”; (iv) “[t]he name, telephone number, and address of one or more
17   representatives of counsel for the plaintiff class who will be reasonably available to answer
18   questions from class members”; and (v) “[a] brief statement explaining the reasons why
19   the parties are proposing the settlement.” 15 U.S.C. § 78u-4(a)(7).
20         According to the [Proposed] Order Preliminarily Approving the Settlement and
21   Providing for Notice (“Proposed Order”), attached as Exhibit A to the Proposed Settlement,
22   no later than twenty days after entry of this Order (the “Notice Date”), the Settlement
23   Administrator will mail all potential members of the Settlement Class who can be identified
24   reasonably a copy of the Notice and Proof of Claim and Release Form. ECF No. 142-4 at
25   3. Class Counsel will publish the Summary Notice, attached as Exhibit A-2 to the
26   Stipulation, in Investor’s Business Daily no later than fourteen days after the Notice Date.
27   Id. at 3–4. The Notice, Summary Notice, and Proof of Claim and Release Form will also
28   be published on the Claim Administrator’s website on or before the Notice Date. Id. at 4.

                                                  15
                                                                                15-CV-540 JLS (KSC)
 Case 3:15-cv-00540-JLS-AGS Document 147 Filed 04/22/21 PageID.3633 Page 16 of 26



 1   Finally, the Claims Administrator will use reasonable efforts to notify brokers and other
 2   nominees who purchased or acquired Orexigen Securities for the benefit of others during
 3   the Class Period and direct them to either directly send the Notice and Proof of Claim and
 4   Release Form to any beneficial owners or send a list of names and addresses of beneficial
 5   owners to the Claims Administrator within ten days of receipt of notice. Id. at 4–5.
 6         The forty-eight-page Proposed Notice: (1) describes the nature of the lawsuit and
 7   claims at issue; (2) defines the Settlement Class; (3) explains the Settlement Amount and
 8   how individual Class Member’s settlement payments will be calculated; (4) provides the
 9   average recovery per share; (5) discloses the attorneys’ fees, costs, and expenses that will
10   be requested; (6) provides the Parties’ reasons for the settlement; (7) details the claims that
11   are being released; (8) explains how participating Class Members can submit a claim or
12   exclude themselves from the Settlement; (9) explains how a member of the Settlement
13   Class can object to the Settlement; (10) discloses the time and place of the Final Approval
14   Hearing; and (11) discloses the contact information for Class Counsel and the Settlement
15   Administrator and advises that either may be contacted to answer questions about the
16   Settlement. See generally Proposed Notice. The Proof of Claim and Release Form clearly
17   explains how to submit a claim, either electronically or by mail, and the documentation
18   required to verify the claim. See generally Proof.
19         Having thoroughly reviewed the Proposed Notice and the Proof of Claim and
20   Release Form, the Court finds that both the method and content comply with Rule 23 and
21   the PSLRA. Accordingly, the Court APPROVES the content of the Proposed Notice, the
22   proposed notification plan, and the content of the Proof of Claim and Release Form.
23                                         CONCLUSION
24         For the reasons stated above, the Court GRANTS Plaintiffs’ Motion (ECF No. 142)
25   and ORDERS as follows:
26         1.     The Court PRELIMINARILY CERTIFIES, solely for purposes of
27   effectuating the Settlement, pursuant to Rule 23, the Settlement Class consisting of all
28   Persons who purchased or otherwise acquired Orexigen publicly traded Securities between

                                                   16
                                                                                  15-CV-540 JLS (KSC)
 Case 3:15-cv-00540-JLS-AGS Document 147 Filed 04/22/21 PageID.3634 Page 17 of 26



 1   March 3, 2015 and May 12, 2015, inclusive. Excluded from the Settlement Class are
 2   Defendants, all directors and officers of Orexigen (whether current or former), each of their
 3   respective immediate family members, and entities in which any such excluded person
 4   holds a controlling interest. Also excluded from the Settlement Class are those Persons
 5   who timely and validly request exclusion from the Settlement Class pursuant to the Notice
 6   sent to potential Settlement Class Members.
 7         2.     Pursuant to Rule 23 and for purposes of settlement only, the Court
 8   PRELIMINARILY CERTIFIES Lead Plaintiff Karim Khoja as representative for the
 9   Settlement Class (“Settlement Class Representative”), and APPOINTS Kahn Swick &
10   Foti, LLC as Class Counsel for the Settlement Class (“Settlement Class Counsel”).
11   Settlement Class Counsel is authorized to act on behalf of the Settlement Class with respect
12   to all acts required by, or which may be undertaken pursuant to, the Stipulation or such
13   other acts that are reasonably necessary to consummate the proposed Settlement set forth
14   in the Stipulation.
15         3.     With respect to the Settlement Class, the Court PRELIMINARILY FINDS,
16   solely for purposes of effectuating the Settlement, that the prerequisites for a class action
17   under Rules 23(a) and (b)(3) have been satisfied, for the reasons provided supra.
18         4.     The Court PRELIMINARILY APPROVES: (i) the Settlement of the
19   Litigation as set forth in the Stipulation, including the releases contained therein; and (ii)
20   the proposed Plan of Allocation described in the Notice, subject to the right of any
21   Settlement Class Member to challenge the fairness, reasonableness, and adequacy of the
22   Settlement, the Stipulation or the proposed Plan of Allocation, and to show cause, if any
23   exists, why a final judgment dismissing the Litigation based on the Stipulation should not
24   be ordered herein after due and adequate notice to the Settlement Class has been given in
25   conformity with this Order.
26         5.     Settlement Class Counsel is hereby AUTHORIZED to retain Rust
27   Consulting, Inc. as the Claims Administrator in connection with the Settlement to supervise
28   ///

                                                   17
                                                                                 15-CV-540 JLS (KSC)
 Case 3:15-cv-00540-JLS-AGS Document 147 Filed 04/22/21 PageID.3635 Page 18 of 26



 1   and administer the notice and claims procedures as well as the processing of claims at a
 2   cost that is estimated to be no more than $250,000.00, as more fully set forth below:
 3                i.     No later than twenty (20) calendar days after the date on which this
 4         Preliminary Approval Order is electronically docketed (the “Notice Date”), the
 5         Claims Administrator SHALL CAUSE a copy of the Notice and Proof of Claim and
 6         Release form, substantially in the forms attached to the Stipulation as Exhibits A-1
 7         and A-3, respectively, to be mailed by first class mail, postage prepaid, to all
 8         potential members of the Settlement Class who may be identified through reasonable
 9         effort, including through the cooperation of the Wind Down Administrator for
10         Orexigen and/or the Company’s transfer agents to provide security holder lists as set
11         forth in the Stipulation;
12                ii.    Settlement Class Counsel SHALL CAUSE a summary notice (the
13         “Summary Notice”), substantially in the form attached to the Stipulation as Exhibit
14         A-2, to be published in the national edition of Investor’s Business Daily no later than
15         fourteen (14) calendar days after the Notice Date;
16                iii.   Settlement Class Counsel SHALL SERVE on Defendants’ Counsel
17         and file with the Court proof by affidavit or declaration of mailing and publication
18         no later than seven (7) calendar days before the Settlement Hearing, as defined below
19         in ¶ 10 of this Preliminary Approval Order;
20                iv.    Settlement Class Counsel SHALL CAUSE the Notice, the Summary
21         Notice, and the Proof of Claim and Release form to be placed on the Claims
22         Administrator’s website, on or before the Notice Date.
23         6.     Pursuant to Paragraph 4.2 of the Stipulation, Defendants SHALL FILE proof
24   of compliance with the Class Action Fairness Act of 2005, 28 U.S.C. § 1715 (“CAFA”),
25   with the Court at least thirty-five (35) calendar days prior to the Settlement Hearing.
26         7.     The Court hereby APPROVES the form of Notice and Summary Notice
27   (together, the “Notices”) and the Proof of Claim and Release form, and finds that the
28   procedures established for publication, mailing, and distribution of such Notices

                                                  18
                                                                                15-CV-540 JLS (KSC)
 Case 3:15-cv-00540-JLS-AGS Document 147 Filed 04/22/21 PageID.3636 Page 19 of 26



 1   substantially in the manner and form set forth in ¶ 5 of this Preliminary Approval Order
 2   meet the requirements of Rule 23; the Exchange Act and Securities Act, as amended by the
 3   Private Securities Litigation Reform Act of 1995; and the Constitution of the United States;
 4   and constitute the best notice practicable under the circumstances and shall constitute due
 5   and sufficient notice to all Persons entitled to notice.
 6         8.     The Claims Administrator SHALL USE reasonable efforts to give notice to
 7   brokers and other nominees who purchased or otherwise acquired certain publicly traded
 8   Orexigen Securities for the benefit of another Person during the Class Period. Those
 9   brokers and other nominees ARE DIRECTED to either: (i) send the Notice and Proof of
10   Claim and Release form to all such beneficial owners, postmarked within ten (10) calendar
11   days of receipt of the Notice; or (ii) send a list of the names and addresses of such beneficial
12   owners to the Claims Administrator within ten (10) calendar days after receipt of the
13   Notice, in which event the Claims Administrator shall mail the Notice and Proof of Claim
14   and Release form to such beneficial owners within ten (10) calendar days after receipt
15   thereof.
16         9.     Upon full compliance with this Preliminary Approval Order, including the
17   timely mailing of the Notice and Proof of Claim and Release form to beneficial owners,
18   such nominees may seek reimbursement of their reasonable expenses actually incurred in
19   complying with this Preliminary Approval Order by providing the Claims Administrator
20   with proper documentation supporting the expenses for which reimbursement is sought and
21   reflecting compliance with these instructions, including timely mailing of the Notice and
22   Proof of Claim and Release form. Such properly documented expenses incurred by
23   nominees in compliance with the terms of this Preliminary Approval Order shall be paid
24   from the Settlement Fund in accordance with the provisions of the Stipulation, subject to
25   further order of this Court with respect to any dispute concerning such compensation.
26         10.    Pursuant to Federal Rule of Civil Procedure 23(e), a hearing (the “Settlement
27   Hearing” or “Final Approval Hearing”) SHALL BE HELD before the Honorable Janis L.
28   Sammartino on Thursday, October 28, 2021, at 1:30 p.m., in Courtroom 4D of the Edward

                                                    19
                                                                                   15-CV-540 JLS (KSC)
 Case 3:15-cv-00540-JLS-AGS Document 147 Filed 04/22/21 PageID.3637 Page 20 of 26



 1   J. Schwartz United States Courthouse, United States District Court for the Southern District
 2   of California, for the following purposes:
 3                  i.     to determine whether the Court should grant final certification of the
 4         Settlement Class pursuant to Federal Rules of Civil Procedure 23(a) and (b)(3);
 5                  ii.    to determine whether the proposed Settlement of the Litigation on the
 6         terms and conditions provided for in the Stipulation is fair, reasonable, adequate, and
 7         in the best interests of the Settlement Class and should be finally approved by the
 8         Court;
 9                  iii.   to determine whether the Plan of Allocation for the proceeds of the
10         Settlement should be approved by the Court as fair and reasonable;
11                  iv.    to determine whether the Order and Final Judgment, substantially in the
12         form attached as Exhibit B to the Stipulation, should be entered, inter alia,
13         dismissing the Litigation against the Defendants with prejudice and extinguishing
14         and releasing all Released Claims (as defined in the Stipulation);
15                  v.     to consider Settlement Class Counsel’s Fee and Expense Application;
16                  vi.    to consider any application for reimbursement of costs and expenses
17         (including lost wages) by Lead Plaintiff, pursuant to 15 U.S.C. § 78u-4(a)(4), in
18         connection with his representation of the Settlement Class; and
19                  vii.   to rule on such other matters as the Court may deem appropriate.
20         11.      Any member of the Settlement Class who wishes to object to the Settlement
21   MUST FILE with the Court AND SERVE on counsel (listed below), at least twenty-one
22   (21) calendar days prior to the Settlement Hearing, a written statement of objection to the
23   Settlement; the Plan of Allocation, Fee and Expense Application; and/or a request for
24   reimbursement of costs and expenses (including lost wages) by Lead Plaintiff in connection
25   with his representation of the Settlement Class.
26         12.      Any member of the Settlement Class who timely objects to the Settlement;
27   the Plan of Allocation, Fee and Expense Application; and/or a request for reimbursement
28   of costs and expenses (including lost wages) by Lead Plaintiff in connection with his

                                                   20
                                                                                 15-CV-540 JLS (KSC)
 Case 3:15-cv-00540-JLS-AGS Document 147 Filed 04/22/21 PageID.3638 Page 21 of 26



 1   representation of the Settlement Class, or who otherwise wishes to be heard, may appear
 2   in person or by his, her, or its attorney, at his, her, or its own expense, at the Settlement
 3   Hearing and present evidence or argument that may be proper or relevant. They may do
 4   so provided that no Person other than the Parties and their counsel shall be heard, and no
 5   papers, briefs, pleadings, or other documents submitted by any Person shall be considered
 6   by the Court, unless, at least twenty-one (21) calendar days prior to the Settlement Hearing,
 7   such Person files with the Court and serves upon counsel listed below:
 8                i.     a statement of such Person’s objections to any matters before the Court
 9         concerning the Settlement;
10                ii.    the grounds therefore or the reasons that such Person desires to appear
11         and be heard, as well as all documents or writings such Person desires the Court to
12         consider;
13                iii.   whether that Person intends to present any witnesses; and
14                iv.    proof of the Person’s membership in the Settlement Class, which proof
15         shall include the Person’s purchases/acquisitions/transactions of certain publicly
16         traded Orexigen Securities during the Class Period and any sales thereof, including
17         the dates thereof and the number of shares and price(s) paid and received for each
18         such purchase, acquisition, and sale. Such filings shall be served upon the Court and
19         the following counsel at the following addresses, respectively:
20    Clerk of Court - Southern Lead Counsel for Lead              Counsel for Defendants
        District of California     Plaintiff and the
21
                                   Settlement Class
22
      James M. Carter and           Ramzi Abadou                Jessica Valenzuela Santamaria
23
      Judith N. Keep United         KAHN SWICK                  COOLEY LLP
24    States Courthouse             &FOTI, LLC                  3175 Hanover Street
      Clerk’s Office                1000 Poydras Street         Palo Alto, CA 94304-1130
25
      333 West Broadway             Suite 3200                  (650) 843-5000
26    Suite 420                     New Orleans, LA
      San Diego, CA 92101           70163                                    -and-
27
                                    (504) 455-1400
28

                                                  21
                                                                                15-CV-540 JLS (KSC)
 Case 3:15-cv-00540-JLS-AGS Document 147 Filed 04/22/21 PageID.3639 Page 22 of 26



 1                                                      Jeffrey M. Reisner
                                                        STEPTOE & JOHNSON LLP
 2
                                                        633 West Fifth Street
 3                                                      Suite 1900
                                                        Los Angeles, CA 90071
 4
                                                        (213) 439-9400
 5         13.    Any Person who does not make his, her, or its objection in the manner
 6   provided in the Notice shall be deemed to have waived such objection and SHALL
 7   FOREVER BE FORECLOSED from making any objection to the fairness or adequacy
 8   of the proposed Settlement as set forth in the Stipulation, unless otherwise ordered by the
 9   Court. Any papers, in response to any such objections, in further support of the above-
10   noted motions SHALL BE SERVED AND FILED no later than seven (7) days prior to
11   the Settlement Hearing.
12         14.    All Settlement Class Members SHALL BE BOUND by all determinations
13   and judgments in this Litigation concerning the Settlement, including but not limited to the
14   releases provided for in the Stipulation, whether favorable or unfavorable, except those
15   who are found by the Court to have timely and validly requested exclusion from the
16   Settlement Class. The Persons who request exclusion from the Settlement Class will be
17   excluded from the Settlement Class and shall have no rights under the Stipulation, shall not
18   be entitled to submit any Proof of Claim and Release forms, shall not share in the
19   distribution of the Net Settlement Fund as described in the Stipulation and in the Notice,
20   and shall not be bound by the Stipulation or Order and Final Judgment, if entered, as to
21   Defendants in the Litigation.
22         15.    Any Person falling within the definition of the Settlement Class may upon
23   request be excluded from the Settlement Class. Any such Person MUST SUBMIT to the
24   Claims Administrator a request for exclusion (“Request for Exclusion”) at least twenty-
25   one (21) calendar days prior to the date of the Settlement Hearing. To be valid, a Request
26   for Exclusion must state: (i) the name, address, and telephone number of the Person
27   requesting exclusion; (ii) the Person’s purchases/acquisitions/transactions of Orexigen
28   publicly traded securities during the Class Period and any sales thereof, including the dates

                                                  22
                                                                                15-CV-540 JLS (KSC)
 Case 3:15-cv-00540-JLS-AGS Document 147 Filed 04/22/21 PageID.3640 Page 23 of 26



 1   thereof and the number of shares and price(s) paid and received for each such purchase,
 2   acquisition, and sale; and (iii) a clear and unambiguous statement that the Person wishes to
 3   be excluded from the Settlement Class; and (iv) must include the Person’s signature. No
 4   further opportunity to request exclusion will be given in this Litigation. Requests for
 5   Exclusion may not be submitted by e-mail.
 6         16.    Any Settlement Class Member who wishes to be eligible to participate in the
 7   Net Settlement Fund timely MUST SUBMIT a valid Proof of Claim and Release form to
 8   the Claims Administrator, either by mail as indicated below and in the Proof of Claim and
 9   Release form or electronically at www.orexigensecuritieslitigation.com, no later than one
10   hundred and twenty (120) calendar days following the Notice Date. Such deadline may be
11   extended further by Court order. If the Notice Date is extended by order of the Court, then
12   all Proof of Claim and Release forms must be submitted by the date specified in that order.
13   A Proof of Claim and Release form shall be deemed to have been submitted when
14   postmarked, if mailed by first class, registered, or certified mail, postage prepaid, addressed
15   in accordance with the instructions given in the Proof of Claim and Release form. In cases
16   of online submission and all other cases, a Proof of Claim and Release form shall be
17   deemed to have been submitted at the time it actually is received by the Claims
18   Administrator. To be valid, a Proof of Claim and Release form must: (i) be completed in
19   a manner that permits the Claims Administrator to determine the eligibility of the claim as
20   set forth in the Claim Form; (ii) include the release by the claimant of all Released Persons
21   as set forth in the Stipulation; and (iii) be signed with an affirmation that the information
22   is true and correct. As part of the Proof of Claim and Release form, each Settlement Class
23   Member shall submit to the jurisdiction of the Court with respect to the claim submitted
24   and (subject to the effectuation of the Settlement reflected in the Stipulation) shall agree
25   and enter into the release as provided in the Stipulation. All Settlement Class Members
26   who do not submit a valid and timely Proof of Claim and Release form shall be barred
27   forever from receiving any payments from the Net Settlement Fund, but will, in all other
28   respects, be subject to and bound by the provisions of the Stipulation and the Order and

                                                   23
                                                                                  15-CV-540 JLS (KSC)
 Case 3:15-cv-00540-JLS-AGS Document 147 Filed 04/22/21 PageID.3641 Page 24 of 26



 1   Final Judgment, if entered, whether favorable or unfavorable and whether or not they
 2   submit a Proof of Claim and Release form, unless such Persons request exclusion from the
 3   Settlement Class in a timely and proper manner, as provided herein.
 4          17.     If this Settlement, including any amendment made in accordance with the
 5   Stipulation, is not approved by the Court or shall not become effective for any reason
 6   whatsoever, the Settlement (including any modification thereof) made with the consent of
 7   the Parties as provided for in the Stipulation, and any actions taken or to be taken in
 8   connection therewith (including this Order and any judgment entered herein), shall be
 9   terminated and shall become void and of no further force and effect except as set forth in
10   the Stipulation, and without prejudice to any party, and may not be introduced as evidence
11   or referred to in any actions or proceedings by any person or entity. Each party shall be
12   restored nunc pro tunc to their respective positions in the Litigation as of December 3,
13   2020. In such circumstances, each of the Settling Parties shall retain its currently existing
14   rights to seek or to object to the certification of this litigation as a class action under Federal
15   Rule of Civil Procedure 23, or any state or federal rule, statute, law, or provision, and to
16   contest and appeal any grant or denial of certification in this Litigation or in any other
17   litigation on any other grounds.
18          18.     All proceedings in the Litigation, other than such proceedings as may be
19   necessary to carry out the terms and conditions of the Settlement, hereby ARE STAYED
20   AND SUSPENDED until further order of this Court. Pending final determination whether
21   the Settlement should be approved, Lead Plaintiff, Settlement Class Counsel, and all
22   Settlement Class Members ARE BARRED AND ENJOINED from commencing,
23   instituting, intervening in or participating in, or prosecuting or continuing to prosecute any
24   action or other proceeding in any court of law or equity, arbitration tribunal, or
25   administrative forum, or other forum of any kind or character (whether brought directly, in
26   a representative capacity, derivatively, or in any other capacity), that asserts any of the
27   Released Claims against any of the Released Defendant Parties, as defined in the
28   Stipulation.

                                                     24
                                                                                     15-CV-540 JLS (KSC)
 Case 3:15-cv-00540-JLS-AGS Document 147 Filed 04/22/21 PageID.3642 Page 25 of 26



 1         19.     The contents of the Settlement Fund held by the Escrow Agent shall be
 2   deemed and considered to be in custodia legis of the Court and shall remain subject to the
 3   jurisdiction of the Court, until such time as the contents of those funds shall be distributed
 4   pursuant to the Stipulation and/or further order(s) of the Court.
 5         20.     Settlement Class Counsel, or an agent thereof, is AUTHORIZED AND
 6   DIRECTED to prepare any tax returns and any other tax reporting for or in respect of the
 7   Settlement Fund and to pay from the Settlement Fund any Taxes owed with respect to the
 8   Settlement Fund, and to otherwise perform all obligations with respect to Taxes and any
 9   reporting or filings in respect thereof as contemplated by the Stipulation, without further
10   order of the Court. The Court authorizes payment out of the Settlement Fund for the Notice
11   and Administration Component in accordance with the Stipulation.
12         21.     This Preliminary Approval Order, the Settlement, the Stipulation, and all
13   negotiations, statements, discussions, and proceedings in connection therewith, shall not,
14   in any event, be construed or deemed to be evidence of an admission or concession on the
15   part of Lead Plaintiff, any Defendant or the other Released Persons, any Settlement Class
16   Member, or any other Person, of any liability or wrongdoing whatsoever by them, or any
17   of them, and shall not be deemed to create any inference that there is any liability on the
18   part of Lead Plaintiff, any Defendant or the other Released Persons, any Settlement Class
19   Member, or any other Person. This Preliminary Approval Order, the Settlement, the
20   Stipulation, and all negotiations, statements, discussions, and proceedings in connection
21   therewith shall not be used, offered, or received in evidence, or used for any other purpose
22   in this or any other proceeding in any court, administrative agency, arbitration tribunal, or
23   other forum of any kind or character in the United States or any other country (except an
24   action to enforce the Stipulation and Settlement contemplated thereby), or be used in any
25   way as an admission, concession, or evidence of any liability or wrongdoing of any nature,
26   and shall not be construed as, or deemed to be evidence of, an admission or concession that
27   Lead Plaintiff, any Settlement Class Member, or any other Person, has or has not suffered
28   any damage.

                                                   25
                                                                                 15-CV-540 JLS (KSC)
 Case 3:15-cv-00540-JLS-AGS Document 147 Filed 04/22/21 PageID.3643 Page 26 of 26



 1         22.      All motions and papers in support of the Settlement; the Plan of Allocation;
 2   the Fee and Expense Application; and/or a request for reimbursement of costs and expenses
 3   (including lost wages) by any Lead Plaintiff in connection with his representation of the
 4   Settlement Class SHALL BE FILED AND SERVED no later than thirty-five (35)
 5   calendar days before the date scheduled for the Settlement Hearing, and all reply briefs in
 6   support of said motions SHALL BE FILED AND SERVED no later than seven (7)
 7   calendar days prior to the Settlement Hearing.
 8         23.      Without further order of the Court, the Settling Parties may agree to
 9   reasonable extensions of time to carry out any of the provisions of this Order or the
10   Stipulation.
11         24.      The Court RETAINS jurisdiction over this Litigation to consider all further
12   matters arising out of or connected with the Settlement reflected in the Stipulation,
13   including enforcement of the releases provided for in the Stipulation.
14         IT IS SO ORDERED.
15   Dated: April 22, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  26
                                                                               15-CV-540 JLS (KSC)
